W. F. Hasty and five other persons, alleging themselves to be residents, property owners, and taxpayers, of the County of Twiggs, filed their petition in Twiggs Superior Court against W. E. Hamrick, as the duly elected, qualified, and acting sheriff of that county, and against C. A. Duggan and others, as the duly elected, qualified, and acting Commissioners of Roads and Revenues of Twiggs County, Georgia, to enjoin the defendant Hamrick, as sheriff, from demanding and receiving, and the other defendants as Twiggs County commissioners from paying certain extra compensation of one hundred dollars per month or any other sum to the sheriff under and by virtue of an Act of the General Assembly, approved March 19, 1943 (Ga. L. 1943, p. 587), which Act is alleged to be null and void as being violative of article I, section IV, paragraph I of the Constitution of 1877 (Code, § 2-401), in that the act by its terms applied only to counties having a population between 9110 and 9120 according to the United States census of 1940, and any future census. It was stipulated on the trial of the case that, according to the 1940 Federal census, the population of Twiggs County, Georgia, is 9117, and that Twiggs County is the only county in the State of Georgia, according to the 1940 Federal census, that has a population between the minimum of 9110 and the maximum of 9120. It was shown that payments had been made in accordance with the terms of the act above referred to, and at the conclusion of the evidence the trial court directed a verdict in favor of the defendants and judgment was entered accordingly. To this action on the part of the trial court the plaintiffs excepted. Held:
This case is controlled by the rulings of this court in  Christian v. Moreland, 203 Ga. 20 (45 S.E.2d 201), wherein it was held that an act of the General Assembly, similar to the one here involved, and payments proposed to be made thereunder, were invalid for the reason here assigned. The evidence demanded a verdict for the plaintiffs, and the court erred in directing a verdict for the defendants.
Judgment reversed. All the Justices concur.
                       No. 16529. MARCH 16, 1949.